Citation Nr: 0429910
Decision Date: 11/05/04	Archive Date: 01/04/05

DOCKET NO. 02-15 137A                       DATE NOV 05 2004


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUE

Entitlement to service connection for rashes, moles, and warts, including as due to exposure to herbicides.

REPRESENTATION

Appellant represented by: Vietnam Veterans of America

ATTORNEY FOR THE BOARD
J. M. Daley, Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to November 1970, to include in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his substantive appeal (VA Form 9) received in October 2002, the veteran appears to raise a claim of entitlement to VA benefits for a left eye problem. That matter is referred to the RO for appropriate action.

The issue currently on appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the veteran if he is required to take further action.

REMAND

Based on a review of the claims file the Board has determined that additional development and review is necessary.

First, in his initial claim for VA benefits based on skin problems, received in December 2000, the veteran identified having been treated for rashes and moles by S. Phillips, M.D., in 1980. He provided a signed release for VA to obtain such records; however, it does not appear that VA requested such from Dr. Phillips. These records are pertinent to the veteran's assertions as to a continuity of skin symptomatology since service and should be obtained prior to the Board's consideration of his appeal.

Second, the veteran has identified VA treatment for his skin problems at the Madison, Wisconsin, VA Medical Center beginning in 1995 and continuing thereafter. The RO last requested records in 2002; entries dated through July 2002

- 2



are already associated with the claims file. In October 2002 the veteran again identified the availability of pertinent VA treatment records on a signed release form, and, in his VA Form 9, argued that current treatment records show ongoing treatment for his claimed skin problems. On remand, all pertinent VA records should be obtained for consideration in connection with the veteran's appeal.

Finally, the veteran timely requested review of his appeal pursuant to 38 C.F.R. § 3.2600, which provides for a de novo review of a claim by a Veterans Service Center Manager or Decision Review Officer, at VA's discretion. It is unclear whether the statement of the case issued in August 2002 was prepared by a Veterans Service Center Manager or Decision Review Officer and it does not otherwise appear that the RO has complied with the veteran's request. Remand for remedial action is therefore warranted.

Accordingly the appeal is REMANDED for the following:

1. The RO secure any additionally-required identifying information and the necessary release and then request records relevant to evaluation of the veteran's skin complaints by S. Phillips, M.D., in Freeport, Illinois, dated in or around 1980. The RO should also ensure that all contemporary records of V A treatment or evaluation for skin complaints are associated with the claims file. The RO should document the results of such records requests in the claims file.

2. The RO should then review the record, to include any additionally-received private medical evidence, and determined whether examination is necessary to determine the nature, onset and etiology of the veteran's claimed skin problems pursuant to
38 C.F.R. § 3.159(c)(4)(i).

- 3 



3. After the development requested above has been completed to the extent possible, the RO should arrange for de novo review of the record and adjudication of the service connection claim consistent with 38 C.F.R. § 3.2600. lf the benefit sought on appeal remains denied the veteran and representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. No action is required on the part of the veteran or his representative until further notice is received. He does, however, have the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). By this action, the Board intimates no opinion, legal or factual, as to the ultimate disposition warranted in this case.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

J. M. Daley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 4




